Citation Nr: 0303684	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  98-18 308	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
scar, tenotomy, following contracture of the left quadriceps 
femoris muscle, Muscle Group XIV, from April 7, 1997 to July 
27, 1998.  

2.  Entitlement to an evaluation in excess of 40 percent for 
scar, tenotomy, following contracture of the left quadriceps 
femoris muscle, Muscle Group XIV, since July 27, 1998. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to May 
1954.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action of the 
Buffalo, New York RO that denied entitlement to an increased 
rating for the veteran's service-connected disability of 
Muscle Group XIV and denied service connection for low back 
pain as secondary to the veteran' service-connected muscle 
injury.  A notice of disagreement was received in February 
1998, a statement of the case was issued in April 1998 and a 
substantive appeal filed in October 1998.  

The Board remanded the issues to the RO in November 2000.  In 
2002, the case was transferred to the Cleveland, Ohio RO and 
a special claims processing unit.  Thereafter, by rating 
decision of October 2002, entitlement to service connection 
for low back pain with degenerative disc disease of L4-5 was 
granted.  The RO assigned a noncompensable evaluation 
effective April 7, 1997, a 10 percent evaluation from April 
5, 1999 and a 60 percent evaluation from May 1, 2001.  As the 
grant of service connection constitutes a full grant of the 
benefit sought with respect to the back, that issue is no 
longer in appellate status.  There is no indication that the 
veteran has not disagreed with the ratings assigned for his 
service-connected low back disability.  

Additionally, by rating action of October 2002, and as 
reflected in a supplemental statement of the case issued in 
November 2002, the RO increased the evaluation of the 
veteran's service-connected scar, tenotomy, contracture 
quadriceps femoris muscle, left, Muscle Group XIV.  A 30 
percent evaluation was assigned effective since April 7, 
1997, the date of his claim.  A 40 percent evaluation was 
assigned from July 27, 1998.  Therefore, the appeal on the 
increased rating now comprises the two issues listed on the 
title page of this decision.  As the veteran is presumed to 
seek the maximum rating for a disability, each of the claims 
for increase during the periods in question remain viable on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  From April 7, 1997 to July 27, 1998, the veteran's left 
leg and knee muscle disability was manifested by leg 
weakness, knee instability, pain on motion and some loss of 
muscle fascia.  

3.  Since July 27, 1998, the veteran's left leg and knee 
muscle disability is manifested by left leg weakness, knee 
instability, spasms, and decreased extension and flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
scar, tenotomy, following contracture of the left quadriceps 
femoris muscle, Muscle Group XIV, from April 7, 1997 to July 
27, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5314 
(1997 & 2002).

3.  The criteria for a rating in excess of 40 percent for 
scar, tenotomy, following contracture of the left quadriceps 
femoris muscle, Muscle Group XI,V have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.73, Diagnostic Code 5314 (1997 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims for increased rating at this time, as all notification 
and development action needed to render a fair decision on 
those claims has been accomplished.

Through the November 1997 rating decision, the April 1998 
statement of the case and the March 2000 and November 2002 
supplemental statements of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence that has 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran and his representative have 
received sufficient notice of the information and evidence 
needed to support his claims, and provided ample opportunity 
to submit information and evidence.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (b)).  By an October 2002 
letter, the RO informed the veteran and his representative of 
the notice and duty to assist provisions of the VCAA.  That 
document, as well as the November 1997 rating decision, the 
April 1998 statement of the case and the June 1999, March 
2000 and November 2002 supplemental statements of the case 
discussed what the evidence had to show to establish an 
increased rating, what medical and other evidence the RO had 
obtained and which requests for records had yielded negative 
responses, and what information or evidence the veteran could 
provide in support of the claim.  Hence, the duty to notify 
has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim-specifically, obtaining 
VA outpatient treatment records from May 1998 to December 
2000 and arranging for the veteran to undergo a VA 
examination in connection with the claim.  A report of 
contact in October 2002 indicated that the veteran knew of no 
other sources of outstanding evidence.  The Board notes that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Thus, the Board 
finds that the duty to assist has been met.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first accomplishing or directing 
any additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claims 
are ready to be considered on the merits.

Background 

Service medical records reflect that prior to service in 
1934, the veteran suffered a compound fracture of the lower, 
left femur.  In or about July 1943, he reported that his left 
leg would ache after standing watch for any prolonged period 
of time.  In October 1943, he underwent a surgical tenotomy, 
whereby his left quadriceps femoris muscle was lengthened 1-1/2 
inches.  Upon discharge, there was weakness in the left knee 
and inability to fully flex or extend the left leg.  

By original rating action of May 1945, service connection was 
granted for scar, tenotomy, following contracture of the left 
quadriceps femoris muscle, involving Muscle Group XIV.  

In April 1997, the veteran claimed that his service-connected 
muscle injury had worsened.  

The veteran underwent VA examination in July 1997.  At that 
time, he indicated that he fell off of the deck of a ship in 
service, striking his left knee.  The veteran complained of 
left leg weakness when he attempted to climb ladders.  He 
also noted frequent episodes of buckling of the left knee.  
He was under no current medical treatment but took 12 aspirin 
daily for his pain.  Physical examination showed atrophy in 
the left thigh two inches above the patella.  There was a 7-1/2 
inch by 1/2 inch scar over the patella and a 1-1/2 inch by 1/2 inch 
scar medial to the patella.  Muscle strength was slightly 
less than full at 4/5.  Range of motion of the left knee 
showed flexion to 130 degrees and 0 degrees of extension.  
There was crepitation palpable in the joint.  There was no 
evidence of tenderness or joint effusion.  X-ray of the left 
knee showed mild degenerative changes in the lateral joint 
space and moderate degenerative changes in the patella.  The 
impression was that the veteran suffered from muscle mass 
loss of the left quadriceps femoris muscle and degenerative 
disc disease of the left knee.  

An Operative Report dated July 27, 1998 reveals that the 
veteran underwent a coronary artery bypass graft to include 
saphenous vein harvesting from the left leg.  A post-surgical 
follow-up note of August 1998 reported that the veteran was 
walking one mile a day without difficulty.  

In a February 1999 private neurological consultation by 
Robert J. Plunkett, M.D., the veteran reported that he broke 
his femur during service in World War II.  He complained of 
severe pain in the medial aspect of the knee and pain in his 
left hip, lower back and left leg.  He also noted that 
nighttime pain includes spontaneous shaking of the left leg.  
The examiner noted a recent scar just above the ankle as a 
result of saphenous vein removal.  There were also multiple 
scars on the left leg and knee.  At the point of the medial 
scar, the examiner was able to exacerbate pain.  

A February 1999 letter from Gerald L. Peer, M.D. reported 
that vein harvesting for a coronary artery bypass grafted 
resulted in markedly aggravated left leg pain.  

In a March 1999 letter from Dr. Plunkett, he opines that 
recent vein harvesting probably aggravated the pain above his 
knee.  He could not explain the leg spasms.  The veteran, he 
noted, however, was reluctant to undergo any current 
treatment.  

A VA outpatient treatment note of March 1999 reveals that the 
veteran underwent trigger point injections for pain and left 
leg weakness.  The injections resulted in temporary relief 
from pain.  

In an April 1999 letter, VA Physician Paul Binette, M.D., 
opines that the veteran's left leg disability deteriorated 
after he underwent harvesting of the saphenous vein of his 
left leg for use during a coronary artery bypass graft in 
July 1998.  

In a physical therapy note of April 1999, the veteran 
complained of left lower extremity weakness.  His gait was 
slightly antalgic to the left and he demonstrated 3+ to 4- 
strength of the left quadriceps musculature.  There was a 
well-healed scar over the distal anteromedial and anterior 
thigh area, which the veteran attributed to a shrapnel injury 
incurred in service.  The veteran reported that he walked 
three miles a day.  

During an RO hearing in October 1999, the veteran reported 
that his left leg condition had worsened in the past six 
months.  He received treatment for his disability at the VA 
medical center.  His primary complaints were of left leg 
weakness and instability of the knee.  

VA outpatient treatment reports from February 2000 to July 
2000 do not show complaints or treatment for a left leg 
muscle disability.  In August 2000, he complained of pain in 
the left hip with radiation to the knee.  

During VA examination in May 2001, the veteran reported that 
he fell on his knee while serving on a ship in the South 
Pacific.  He noted that one to two years ago, his left leg 
pain worsened.  The pain was intense at night and upon waking 
in the morning.  The veteran has an antalgic gait and walked 
with a limp.  He was unable to toe or heel walk.  He had a 1-
1/2 inch scar over the knee and an 8-inch scar on the left.  He 
was able to extend his knee within 10 degrees of 0 and flexed 
the knee to 90 degrees.  Straight leg raising on the left 
triggered spasms.  Deep tendon reflexes were 2+ at the knees 
and 2+ at the Achilles.  There were no long track signs.  His 
plantars were downgoing bilaterally.  The examiner noted that 
the veteran suffered from decreased range of motion of the 
left knee and positive Tinel's at the thigh secondary to 
nerve entrapment above the knee at the level of the scar.  

During a VA scar examination in May 2001, the veteran 
reported that he fell from a deck of a ship in service 
sustaining a fracture of his left femur.  He reported five 
surgeries on the leg while in service.  There was a 17-
centimeter by 5-millimeter scar on the left anterior thigh, 
extending to the left patella and a 3-centimeter by 6-
millimeter scar on the left lateral knee.  Neither scar was 
symptomatic or caused any limitation of motion.  



Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected disability involves muscle 
injury.  Effective from July 1997, the rating criteria for 
evaluating muscle injuries were revised and are now codified 
at 38 C.F.R. §§ 4.56, 4.73 (1998-2002).  The veteran was 
advised of the former and revised criteria in a Statement of 
the Case in April 1998.  In this case, the revisions to the 
criteria pursuant to which the veteran's disability is 
evaluated involve only changes in language and organization, 
rather than changes in the substantive content of the rating 
criteria.  Hence, neither the former nor the revised version 
of the criteria is "more favorable" to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Accordingly, the Board finds that the veteran will not be 
prejudiced if the Board considers his claim based on the new 
criteria for evaluating muscle injuries in analyzing the 
severity of his disability for the periods in question.  See 
Bernard,  4 Vet. App.at 394.  

Muscle injuries evaluated under the applicable diagnostic 
codes are classified as  slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56.  Injuries to Muscle Group XIV 
(the anterior though group) affecting impairment of extension 
of the knee and/or simultaneous flexion of the hip and 
flexion of the knee, are evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  Under that diagnostic code, a 30 
percent evaluation requires moderately severe injury to 
Muscle Group XIV and a 40 percent evaluation is warranted for 
severe injury to Muscle Group XIV.    

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).   For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  The cardinal 
symptoms of muscle disability are weakness, fatigue-pain, 
uncertainty of movement, while the cardinal signs of muscle 
disability are loss of power, lowered threshold of fatigue 
and impairment of coordination.  38 C.F.R. § 4.56(c). 

Under the rating schedule, as amended, moderately severe 
muscle disability from a missile wound contemplates a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records 
or other evidence shows hospitalization for a prolonged 
period for treatment of the wound.  The record shows 
consistent complaint of the cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  There are indications on 
palpation of the loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).  

A severe muscle injury contemplates a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint should show service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  There is a record of consistent 
complaint of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse that 
those shown for moderately severe muscle injuries, and if 
present, evidence of inability to keep up with work 
requirements.  The regulation also specifies objective 
findings and other findings as signs of severe muscle 
disability.  38 C.F.R. § 4.56(d).

Objective findings may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Also, x-rays may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; there 
may be adhesion of a scar to one of the involved bones, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; there may be diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy, to include atrophy of muscle groups not 
in the track of missiles; adaptive contraction of an opposing 
group of muscles; and/or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.  

After carefully reviewing the evidence of record in light of 
the above-referenced criteria, the Board finds that no higher 
evaluation is warranted for either of the periods under 
consideration.

While the veteran has been assigned a 30 percent rating for 
the period from April 7, 1997 to July 27, 1998, the Board 
notes, initially, that the type of injury incurred in service 
is not necessarily consistent with that necessary for even a 
"moderately severe" disability of the muscles.  There is no 
evidence of a through and through or deep penetrating wound 
by a missile in service; rather, the evidence reflects that 
the veteran injured or aggravated a preexisting injury to his 
knee.  Nonetheless, during the time period in question, the 
evidence shows both the cardinal signs and symptoms of a 
muscle disability.  In addition to the veteran's subjective 
reports of pain and weakness, upon examination in July 1997, 
there were objective manifestations of instability, pain and 
loss of muscle strength.  Range of motion of the left leg was 
slightly less than full.  Based on these findings, no more 
than the 30 percent evaluation currently assigned under 
Diagnostic Code 5314 is wanted for the period from April 7, 
1997 to July 27, 1998.  

There also is no basis for a higher evaluation for period 
since July 27, 1998.  There is evidence that subsequent to a 
vein harvesting procedure on July 27, 1998, the veteran's 
left leg symptoms worsened.  However, the assignment of a 40 
percent evaluation from that date for severe impairment of 
Muscle Group XIV appears to be quite generous, as there is no 
evidence of ragged, depressed or adherent scarring, flabby 
muscles in the wound area, or severe impairment to strength, 
endurance or coordinated movement.  There is evidence to show 
that he experienced fatigability and instability of the knee, 
limited motion on extension and flexion, some muscle loss and 
loss of strength.  However, there is scarce evidence of other 
signs and symptoms demonstrating severe disability of the 
muscles pursuant to the applicable criteria.  

That notwithstanding, the Board notes that the 40 percent 
evaluation for muscle injury is the maximum assignable under 
Diagnostic Code 5314.  Hence, a higher evaluation may only be 
assigned pursuant to another diagnostic code or on an extra-
schedular basis.  

The Board finds, however, that consideration of other rating 
schedule provisions provides no basis for a higher evaluation 
for either of the periods under consideration  While 
functional loss associated with the service-connected muscle 
disability of the left leg could be evaluated on the basis of 
limitation of motion of the knee, an evaluation greater than 
30 percent requires extension limited to at least 30 degrees 
or extremely unfavorable ankylosis of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256, 5260.  No such 
findings, or disability comparable to any such findings, are 
shown in the instant case.  The Board emphasizes that the 
current evaluations assigned fully contemplate pain and 
weakness of the left knee and leg musculature.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2002).  Finally, because the veteran is 
service connected for "scar, tenotomy, following contracture 
of the left quadriceps femoris muscle", and the initial and 
continuing ratings clearly have considered the functional 
impairment in the area of the scar, assignment of any 
separate evaluation for a scar would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.  

For the foregoing reasons, the Board finds that the record 
presents no schedular basis for an increased rating for the 
disability at issue during either of the periods in question.  
Additionally, the Board finds that the record does not 
present evidence sufficient to invoke the procedures for 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  Absent a showing that, 
for either period in question, the veteran's left knee and 
leg muscle disability has markedly interfered with employment 
(beyond that contemplated in the assigned evaluation), has 
resulted in repeated hospitalization, or has otherwise been 
so exceptional or unusual as to render application of the 
regular schedular standards impractical, the Board is .  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's claims for a rating greater than 30 percent from 
April 7, 1997 and greater than 40 percent since July 27, 
1998, must be denied.  In reaching this decision, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher evaluation during either 
period, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).




ORDER

An evaluation greater than 30 percent for scar, tenotomy, 
following contracture of the left quadriceps femoris muscle, 
Muscle Group XIV, the period from April 7, 1997 to July 27, 
1998, is denied.  


An evaluation greater than 40 percent for scar, tenotomy, 
following contracture of the left quadriceps femoris muscle, 
Muscle Group XIV, the period since July 27, 1998, is denied.  




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


